THE     A4~~~~~            GENERAL
                    OF     TEXAS




HoriorableGeorge H. Sheppard
C!&nptroller-'of
               Public Accounts
Austin, Texas
Dear Sir:                 Opinion No. O-2211
                          Re: Whetheti'membershlpdullsin the
                               N%itionalGuava Assbclation may be
                               paid but of approprlatibn ~td the
                               Adjutant General's Department.
           In your letter of April 11, 1940; you request our
opinion as to whether the sum of $333.001 may be paid crut;of
th&approp?latlon to the Adjutant General's DepartmenYfoz' the
current year'bjmetibershipin the National Guard Associatiorlof
the~~UnltedK?tat&s. In connection with the reqiiestyou submit
to iis.certalti
              facts furnished @u by the Adjutant General of
Texas, Honorable J. Watt Page, as f~ollows:
          "The National Guarc~Associatlbn is the
   deliberative body-of the National Guard of all
   the States. It largely determines .the policy
   of the States' armed forces In connection with
   problems concernin the National Defense. Its
   (the Association'sk duly elected and authorized
   coinmltteesare called upon, by the Military
   Afalrs Committees of the Senate ad the House
   bf the United States Congress, to help thos@
   Cbmmlttees in determining laws and appropriations
   concerntng the'NatiWa1 Defense, and the func-
   tions of the National Guard In connection there-
   with. ~'TheCommittees of the Natlonel Guard
   Association are also the points of liaison be-
   tween the military forces of each State and the
   NatioiialDefense agencies of the Government;
   such as the National Guard Bureau and the War
   Department.
           "The Association WAS formed in 1878.
    Its membership includes the 48 States of the
    United States and the District of Columbia,
    and the terrXtorles of Hawaii and Porto Rico.
    This organlzatitin,through Its various cijm-
    mlttees, makes a detailed study of the various
    materials and equipment, such as guns, cloth-
                                                        .   .




Honorable George H. Sheppard, page 2        o-2211


   ing, transportation, et cetera, needed for
   use by the various units of the National Guard,
   in order to make the National Guard an integral
   and efficient unit of a well-balhnced scheme
   for the National Defense. The National Guard
   Association Is now making a study of the-~mang
   problems affectlngthe.National Guard/caused by
   the present European War situation, necessitat--
   ing by this country increased training programs,
   and the expansion of the National Guard and the
   reorganization of many of its units in order
   that the Guard shall be a part of an efficient
   fighting force If called upon: Although the-'
   Federal Government furnishes equipment and pays
   the men when in training, it remains the duty
   of eaE~hState to organize the various units of
   the National Guard, and to h-ouseand train the .~
   men. As stated above, the National“Guard Assocla-
   tion makesa study of the various-factors re-
   lating to all of these problems, and the mem-
   bers of the Assotiiatlonare furnished with the
   information and recommendations of the various
   committees. For example, no~longer ttianthree
   weeks ago The Adjutant General,of Texas was
   celled before the Senate Military Affair'sCom-
   mfttee of Congress in Washington; D.C., along
   with Committee members of the National Guard
   Association, to discuss changes in the Natlon-
   al Defense Act.
          "The State of Texas must be familiar
   with the many problems of the various units ~of
   the National Guard throughout the Uhitea States.
   Should a National emergency arlse, all National
   Guard units will be united together for a com-
   mon purpose, the National Defense. 'By being a
   member of the National Guard Association, the
   Adjutant General of Texas is advfsed as to the
   many problems affecting the various units of the
   National Guard in every State and the State
   Military forces are, therefore, insa positlon to
   better cooperate with the other States In time
   of National emergency. The dues are levied at
   the rate of $3.00 per each~l00 men, or major
   fraction thereof, in the National Guard. The
   National Guard of Texas has a total enlisted and
   commissioned strength of'l1,378.
           "It is of vital importance to the National
    Guard of Texas to have information which is
Honorable George H. Sheppard, page 3         o-2211


    gathered end disseminated by the National Guard
    Association, concerning increased training pro-
    grams, expansion of the various units, and var-
    ious reorganization problems. It is esseiitial,
    further, that The Adjutant General of Texas be
    famillar'with~training and housing problems of
     other States, In order that he may-‘properly
    and correctly train and house the National".
    Guard of Texas. As e member of the Association
    he has the benefit of detailed studies made by
    the Assoclatlon with respect to the use of var-
    lous types of equipment used in the Army and In
    the Guard. The importance of membership in this
    orgenizatlon Is manifestwhen It is realized that
    every State of the Union, as well as the District
    of Columbia, and the terrltorles of Hawaii and
    Porto RICO, are members."
           The 46th Legislature made an appropriation of
$47,460'.00to the Adjutant General's Department for "General
Maintenance, Traveling Expenses,~Bond Premiums, Extra Help; end
other Necessary Expense." That appropriation is only one among
many other items allowed that department for specific offices,
positFons and purposes. From a reedlng of the facts tendered
torus in connection with your request, the desirability of mem-
bership In the National Guard'Assoclation is most apparent.
Indeed; It seems to be necessary in an effort to achieve some
cooperation between the National Guard of this State and cor-
responding units of the other states in the Union. Present con-
ditions serve to emphasize the need of such cooperation. At the
time-~theappropriations bill was handed to the Governor for
signature, it contained an appropriation off$l,OOO.OO for "Rifle
team fees, equipment, travel end National Guard Association
dues." The Governor vetoed that item. We~~regerdthe approprla-
tion of $l,OOO.OO as'having been to a certain extent a duplice-
tlon of the appropriation of $47,460.00. The veto of the $1,000
Item had the effect of decreasing the appropriation to the
Adjutant General's Department b that amount, but some of the
purposes for which said sum of i l,OOO.OO could have been used
are also purposes within the appropriation of $47,460.00.
           It is our opinion that the dues which you mention are
necessary expenses within the item of appropriation in the sum
of $47,460.00, and may be paid out of the same.
                                                        -   .




Honorable George H. Sheppard, page 4           o-2211


                              Yours very truly
                           ATTORNEY GENERAL OF TEXAS


                              By skGlenn R. Lewis
                                   Glenn R. Lewis
                                   Assistant
GRL:GO:wc

APPROVED APR 23, 1940
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
Approved Opinion Committee By s/EWB Chairman